Citation Nr: 1617234	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a dental avulsion of the left upper central incisor, claimed as secondary to service-connected left tibial fracture disabilities, for compensation purposes.

2.  Entitlement to an evaluation in excess of 10 percent for left tibial fracture.

3.  Entitlement to an evaluation in excess of 10 percent for left ankle and Achilles strain associated with left tibial fracture.

4.  Entitlement to an initial evaluation in excess of 10 percent for limitation of extension, left tibial fracture with left knee degenerative joint disease.



REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 1992.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a December 2014 decision, the Board denied the above issues, as well as the issues of entitlement to higher initial evaluations for service-connected residual scars of the left lower extremity and right game keeper's thumb.  The Board also remanded other claims on appeal for further development, as set forth in that decision.  Those matters remain pending with the Agency of Original Jurisdiction (AOJ).

The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties and remanded the above claims to the Board.  In the Joint Motion, the Veteran expressly withdrew his appeal as to the issues of entitlement to higher initial evaluations for service-connected residual scars of the left lower extremity and right game keeper's thumb.  Based on the foregoing, the issues that are before the Board for appellate review are as stated above.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The VBMS claims file contains the Court documents and the evidence submitted by the Veteran's current representative in March 2016 in response to the Board's 90-day letter, along with a waiver of initial AOJ consideration.  The Virtual VA claims file contains additional VA treatment records, some of which were already considered by the AOJ in connection with these claims.

In the June 2010 dental claim, the Veteran raised the issue of entitlement to service connection for a dental avulsion of the left upper central incisor, claimed as secondary to service-connected left tibial fracture disabilities, for treatment purposes; however, it is unclear if the AOJ has taken action on this issue by referring the claim to the appropriate VA Medical Center.  See May 2014 deferral; 38 C.F.R. § 17.161 (2015).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In light of the Joint Motion, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.

Regarding the dental avulsion claim, the Veteran has not been afforded a VA examination.  He has contended that his service-connected left lower extremity disabilities caused him to fall in June 2010, which resulted in a dental avulsion of the left upper central incisor at that time.  In the December 2014 decision, the Board determined that the treatment records contained no evidence that the avulsion was incurred in a fall; however, the record does show VA emergency department treatment records in Virtual VA that support the Veteran's contention as to the nature of this injury.

In the June 2010 VA initial nursing triage assessment, the Veteran reported that he was at home when his legs gave out in the bathroom and that he knocked out his front tooth.  On that same day, he reported that he had gotten up from the toilet and was using his walker, and as he turned, his left leg gave out and he fell.  He struck his face and knocked out his left upper central incisor.  The Veteran was diagnosed with a dental avulsion and advised that he could seek outside dental care to attempt a pulpectomy and reimplantation of the tooth.  It was also noted that, if he did not get the tooth reimplanted, he should use salt water mouth rinses until the socket healed.

The record also shows that the Veteran uses assistive devices as a result of his bilateral lower extremity problems, and he is service-connected for left lower extremity disabilities.  See, e.g., November 2010, April 2012, June 2014 VA examinations.

Dental disorders are treated differently than other medical disorders in the VA benefits system.  The regulations governing dental claims make a fundamental distinction between replaceable missing teeth, and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. §§ 3.381; 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).

The June 2010 VA emergency department treatment records indicate that x-rays were taken at that time and show that no fractures of the facial bones were seen.  Thereafter, the records from the non-VA dental treatment that the Veteran received do not address whether there was loss of substance of the body of the maxilla related to the fall or whether the tooth is a replaceable tooth.  Based on the foregoing, a VA examination and medical opinion are needed to determine whether the Veteran has a compensable dental disability due to trauma as a result of the service-connected left tibial fracture disabilities.

In addition, the Veteran appears to be aware of the relevant provisions for service connection for dental disorders for compensation purposes based on his references to the regulations in his May 2012 notice of disagreement.  Nevertheless, while the case is on remand, the AOJ should provide the Veteran with all necessary notice for this claim.

Regarding the increased evaluation claims, the parties agreed in the Joint Motion that the June 2014 VA examination that the Board relied on was inadequate, inasmuch as it did not appear that the examiner considered the Veteran's correct history relating to his left leg.  Thus, an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected left tibial fracture, left ankle and Achilles strain associated with left tibial fracture, and limitation of extension, left tibial fracture with left knee degenerative joint disease.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with all outstanding, necessary notice for his claims.  The letter should provide him with the relevant provisions for service connection for dental disorders for compensation purposes, including the regulations as amended in 2012.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left lower extremity disabilities and dental treatment.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine for his dental avulsion claim.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.
The examiner is requested to review all pertinent records associated with the claims file.

The Veteran has contended that his service-connected left lower extremity disabilities caused him to fall in June 2010 (approximately 18 years after his military service), which resulted in a dental avulsion of the left upper central incisor at that time.

The June 2010 VA emergency department treatment records confirm the Veteran's report that he fell and struck his face.  These records also indicate that x-rays were taken and no fractures of the facial bones were seen.  He was diagnosed with a dental avulsion and advised that he could seek outside dental care to attempt a pulpectomy and reimplantation of the tooth.  It was also noted that, if he did not have the tooth reimplanted, he should use salt water mouth rinses until the socket healed.  He later received non-VA dental treatment in 2013 and 2014.  See March 2016 VBMS entry.

The examiner should:

(a)  List all current dental disorders;

(b)  For each missing tooth, state whether the missing tooth is considered a replaceable missing tooth;

(c)  State whether the Veteran has bone loss of substance of the body of the maxilla or mandible.

If so, state whether it is at least as likely as not (a 50 percent or greater probability) that the bone loss was caused by or permanently aggravated by his June 2010 fall due to his service-connected left lower extremity disabilities, as outlined above;

(d)  If the Veteran has bone loss of substance of the body of the maxilla or mandible that was caused by or permanently aggravated by his June 2010 fall, state whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's missing teeth were lost because of this bone loss, including his left upper central incisor; and

(e)  For each diagnosis identified other than missing teeth, state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is related to the June 2010 fall.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left tibial fracture, left ankle and Achilles strain associated with left tibial fracture, and limitation of extension, left tibial fracture with left knee degenerative joint disease.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected left tibial fracture, left ankle and Achilles strain associated with left tibial fracture, and limitation of extension, left tibial fracture with left knee degenerative joint disease under the rating criteria.

In particular, the examiner should provide the range of motion of the knee and leg in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.
In addition, the examiner should provide the range of motion of the ankle in degrees and indicate whether there is any marked limited motion; ankylosis; malunion of the os calcis or astragalus; or, evidence of an astragalectomy.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should also review the issues remanded in the Board's December 2014 decision (issues 2, 3, 9, 10, 11, 12, and 13) to determine whether any action is necessary on those claims prior to readjudication of the issues that are the subject of this remand.

6.  The case should then be readjudicated by the AOJ, including all evidence received since the August 2014 supplemental statement of the case.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




